Citation Nr: 1538427	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to basic eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The appellant is not a "veteran" who served in active military service in the U.S. Armed Forces and who was discharged or released under conditions other than dishonorable.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The appellant was notified in a November 2011 letter that veteran status must be established as a basic condition of eligibility for VA benefits, and that such status has not been shown.  This letter was followed by subsequent readjudication of the case in a July 2013 Statement of the Case.  The record also shows that VA attempted to verify any active service by contacting the National Personnel Records Center (NPRC) in September 2010, November 2010, and March 2011.  VA also attempted to verify the appellant's active service by contacting the United States Army Human Resources Command (AHRC) in December 2012.  Neither the NPRC nor the AHRC has verified that the appellant served active military service in the U.S. Armed Forces and was discharged or released under conditions other than dishonorable.  Thus, as veteran status is not established, further notice or assistance is unwarranted, as the claim must be denied as a matter of law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 38 C.F.R. § 3.159(d).  

Status as a Veteran

Entitlement to VA benefits, including dependency and indemnity compensation (DIC) benefits, accrued benefits, and non-service connected (NSC) death pension benefits for certain eligible survivors of a decedent, is generally conditioned on "veteran" status with respect to the individual on whose alleged service such benefits are claimed.  See 38 U.S.C.A. §§ 101, 1310, 1311, 1312, 1318, 1541, 5121 (West 2014); 38 C.F.R. § 3.1, 3.3, 3.5, 3.1000 (2014); see also 38 U.S.C.A. § 101(3) and (4); 38 U.S.C.A. §§ 3.50, 3.57 (2015).  

The term "veteran" is defined as "a person who served in the active military, naval, or air service," and who was discharged from such service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); 38 C.F.R. § 3.6 (defining active service).  In this regard, as these criteria are written in the conjunctive, all elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met)

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2015).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  

The Board finds that the appellant is not a "veteran," as defined above, and was not discharged or released under conditions other than dishonorable, as proof of such service is not of record.  While the record reveals that the Veteran enlisted in the United States Army in December 1968 and has active service, the claims file does not contain a DD Form 214, Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1) with respect to the appellant's alleged military service and character of discharge.  The appellant also has not submitted the requisite proof of qualifying service.

In a February 1969 personnel record, the appellant's date of enlistment (DOE) was listed as December 10, 1968.  The estimated time of separation or expiration of term of service (ETS) was listed as December 10, 1970.  In a June 1981 Notice of Unauthorized Absence From United States Army, the date of the appellant's absence was February 28, 1970 and he was dropped from the rolls on March 28, 1970.  Subsequently, in October 1981, another notice directed the civil authorities to terminate apprehension efforts as the individual had returned to military control.  

In a June 1982 letter to the appellant, the U.S. Army Enlisted Records and Evaluation Center (Center) informed the appellant that a review of his records failed to produce evidence of his discharge/separation from military service.  The appellant was also directed to contact the Center if he had not been discharged.  In a September 1982 letter to the appellant, the Center indicated that the appellant failed to produce a record of discharge from the service, that available documentation indicated that the appellant is in a status of desertion, and that the appellant was eligible for a discharge in absentia.  The Center also notified the appellant that it was anticipated that his discharge will be under other than honorable conditions.  Prior to the issuance of the discharge certificate, the Center offered the appellant the opportunity to submit a statement on his behalf.  To date, it appears that the appellant did not provide a subsequent statement to the Center and the anticipated certificate of discharge was not issued pursuant to the September 1982 letter.

In short, the record does not indicate that the appellant was discharged or released under conditions other than dishonorable and is not a "veteran" for VA compensation purposes.  Accordingly, qualifying service on the part of the appellant as a veteran of the U.S. Armed Forces is not established.  See 38 U.S.C.A. § 101; 38 C.F.R. §§ 3.6, 3.203.  Therefore, the threshold requirement for basic eligibility for VA benefits is not satisfied.  As mentioned above, if the appellant believes there is a reason to dispute such findings, the proper course is to pursue the disagreement with the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  As the appeal must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to basic eligibility for VA benefits is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


